Name: 84/58/EEC: Commission Decision of 27 January 1984 authorizing the United Kingdom temporarily to take additional measures to protect itself against the introduction of 'Puccinia horiana' (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  Europe
 Date Published: 1984-02-07

 Avis juridique important|31984D005884/58/EEC: Commission Decision of 27 January 1984 authorizing the United Kingdom temporarily to take additional measures to protect itself against the introduction of 'Puccinia horiana' (Only the English text is authentic) Official Journal L 035 , 07/02/1984 P. 0020 - 0022*****COMMISSION DECISION of 27 January 1984 authorizing the United Kingdom temporarily to take additional measures to protect itself against the introduction of 'Puccinia horiana' (Only the English text is authentic) (84/58/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 81/7/EEC (2), and in particular Article 15 (2) thereof, Having regard to the communications from the United Kingdom of 29 December 1983, Whereas, pursuant to Directive 77/93/EEC, plants of chrysanthemum may be introduced into a Member State only if they are free from chrysanthemum white rust; whereas for plants of chrysanthemum other than seeds and cut flowers, the consignor Member States must take certain measures to ensure that those plants are not contaminated by that harmful organism; Whereas, nevertheless, when a Member State considers that there is an imminent danger of the introduction or spread into its territory of harmful organisms, it may temporarily take any additional measures necessary to protect itself against the danger; Whereas the United Kingdom gave notice on 29 December 1983 that 'The Chrysanthemum (Temporary Prohibition on Landing) (Great Britain) Order 1983' and 'The Chrysanthemum (Temporary Prohibition on Landing) Order (Northern Ireland) 1983' had been adopted on 29 December 1983, of which the texts were published as Statutory Instrument 1983 No 1953 and as Statutory Rules of Northern Ireland 1983 No 425, and which laid down a prohibition of the landing from 31 December 1983 until 31 March 1984 of pot plants or cut flowers of florists' chrysanthemum grown in, or consigned from, the Netherlands; Whereas the United Kingdom defended this measure on the ground that there were occasional findings of chrysanthemum white rust on cut flowers of chrysanthemum introduced from the Netherlands, most recently on 22 December 1983, and that this demonstrated that the Dutch controls did not prevent infection reaching the United Kingdom; Whereas it appears that cut flowers of chrysanthemum can be an important means of spreading chrysanthemum white rust; whereas therefore Directive 77/93/EEC should be amended in order to provide for adequate protection in that respect; Whereas for the time-being and without any action in respect of chrysanthemum cut flowers and other chrysanthemum products marketed through the same commercial arrangements, such as chrysanthemum pot plants, there is an imminent danger of the introduction through such materials, of chrysanthemum white rust, in the case of large scale sales of plants originating in infected nurseries, in particular to nurseries mingling imported plants with home-grown products as is the case in the United Kingdom; whereas temporary measures should therefore be taken which take into account both the legitimate interest of the United Kingdom to be protected against the introduction of the organism in question from the main supplier Member State, i.e. the Netherlands, and also the principle of free marketing; Whereas the United Kingdom should therefore be authorized temporarily to require when chrysanthemum cut flowers or pot plants originating in the Netherlands are imported into the United Kingdom, certain safeguards additional to those afforded under the Community provisions, pending strengthening of the Community safeguards on chrysanthemum white rust by means of an amendment to Directive 77/93/EEC; Whereas, however, an absolute ban on the introduction of specific material is excessive if the consignor Member State is able to provide the necessary additional safeguards; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. The United Kingdom is hereby authorized, until 31 December 1986, to require that pot plants and cut flowers of chrysanthemum (Dendranthema (DC) Desmoul.), originating in the Netherlands, meet the following conditions in addition to those laid down in respect of chrysanthemum white rust (Puccinia horiana P. Henn) in Article 3 (4) in relation with Annex II (A) (c) (8), Article 5 (1) in relation with Annex IV (A) (29), Article 6 (1) (b) and (c) in relation with Annex V (1) and (2) (a) and Article 7 (1) and (2) of Directive 77/93/EEC, prior to their introduction into the United Kingdom: (a) the plants have been produced in nurseries which meet the following requirements: (i) they have been officially approved for producing plants for the purpose of this Decision, upon official statement that: - no symptoms of Puccinia horiana have been observed on plants grown or stored there, in at least two official inspections, the first carried out following the application for approval and the second carried out one month after the first, and - any earlier approval had not ceased later than two months prior to the above application, and (ii) no symptoms of Puccinia horiana have been observed on plants grown or stored there, in official inspections carried out at least every two weeks after the approval, and (iii) they are not affected by the provisions laid down in paragraph 2; (b) the plants have since their production continuously been kept separate from plants of chrysanthemum produced at places other than those qualified under point (a), in such a way as to avoid any risk of contamination with Puccinia horiana through such material; (c) the plants have undergone, within the last three weeks prior to the packing specified in point (d) an appropriate fungicidal treatment to control Puccinia horiana, which will be determined after consultation; (d) the plants have been packed, on arrival at the first place of public sale at the latest, in boxes each of which is marked with a conventional sign indicating that no symptoms of Puccinia horiana have been found, in appropriate examinations carried out by qualified persons, on the plants packed in the box; (e) the examination provided for in Article 6 of Directive 77/93/EEC has been made on samples of at least 10 pots or bunches per lot, taken from different boxes; for lots exceeding 25 boxes, the number of pots or bunches to be examined shall be increased by one for every five additional boxes, up to a maximum number of 20 pots or bunches per lot; for the purposes of this paragraph, 'lot' shall mean a consignment consisting of a single variety of chrysanthemums produced by a single grower; (f) the examination referred to in point (e) has also covered compliance with the conditions laid down in points (a) to (d); (g) each of the boxes or other packing units into which the plants are packed for export are marked with the number of the plant health certificate or another agreed mark or marks enabling the Plant Protection Organizations of the Netherlands and the United Kingdom to identify the nursery or nurseries in which the plants packed in the box or packing unit have been produced; (h) the phytosanitary certificate states under 'Additional declaration': 'The consignment meets the requirements laid down in Commission Decision 84/58/EEC.' 2. Where any plants introduced pursuant to paragraph 1 are found upon official inspection in the United Kingdom to be contaminated by Puccinia horiana, the nursery or nurseries which are identified, by means of the markings on the box or packing unit, as having produced the plants packed in the box or packing unit shall automatically cease to be officially approved for the purposes of this Decision. Such nursery or nurseries may only make a further application for approval in accordance with paragraph 1 (a) above after a period of two months. However, where it is possible to identify the nursery having actually produced the plants found contaminated, this provision shall apply only to this nursery, and the approval of the others shall immediately be re-established. Article 2 The United Kingdom shall adapt the measures which it has taken to prevent the introduction of Puccinia horiana into its territory, in such a way that it complies with the provisions of Article 1 on 9 February 1984 at the latest. Article 3 The United Kingdom shall notify the other Member States and the Commission of the measures taken to comply with this Decision. Article 4 This Decision is addressed to the United Kingdom. Done at Brussels, 27 January 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 14, 16. 1. 1981, p. 23.